2:19-mj-07124-EIL # 1   Page 1 of 24                                             E-FILED
                                                     Thursday, 20 June, 2019 04:47:11 PM
                                                            Clerk, U.S. District Court, ILCD




                                          s/Luke Edson




                                  s/Eric I Long
2:19-mj-07124-EIL # 1   Page 2 of 24
2:19-mj-07124-EIL # 1   Page 3 of 24
2:19-mj-07124-EIL # 1   Page 4 of 24
2:19-mj-07124-EIL # 1   Page 5 of 24
2:19-mj-07124-EIL # 1   Page 6 of 24
2:19-mj-07124-EIL # 1   Page 7 of 24
2:19-mj-07124-EIL # 1   Page 8 of 24
2:19-mj-07124-EIL # 1   Page 9 of 24
2:19-mj-07124-EIL # 1   Page 10 of 24
2:19-mj-07124-EIL # 1   Page 11 of 24
2:19-mj-07124-EIL # 1   Page 12 of 24
2:19-mj-07124-EIL # 1   Page 13 of 24
2:19-mj-07124-EIL # 1   Page 14 of 24
2:19-mj-07124-EIL # 1   Page 15 of 24
2:19-mj-07124-EIL # 1   Page 16 of 24
2:19-mj-07124-EIL # 1   Page 17 of 24
2:19-mj-07124-EIL # 1   Page 18 of 24
2:19-mj-07124-EIL # 1   Page 19 of 24
2:19-mj-07124-EIL # 1   Page 20 of 24
      2:19-mj-07124-EIL # 1   Page 21 of 24




                                              s/Luke Edson




s/Eric I Long
2:19-mj-07124-EIL # 1   Page 22 of 24
2:19-mj-07124-EIL # 1   Page 23 of 24
2:19-mj-07124-EIL # 1   Page 24 of 24
